 



EXHIBIT 10.21

MARTIN MARIETTA MATERIALS, INC.

RESTRICTED STOCK UNIT AGREEMENT

     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Award Agreement”), made as of
___ between Martin Marietta Materials, Inc., a North Carolina corporation (the
“Corporation”), and ___ (the “Employee”).

1. GRANT

     Pursuant to the Martin Marietta Materials, Inc. Amended and Restated
Stock-Based Award Plan (the “Plan”), the Corporation hereby grants the Employee
___ Restricted Stock Units on the terms and conditions contained in this Award
Agreement, and subject to the terms and conditions of the Plan. The term
“Restricted Stock Unit” or “Unit(s)” as used in this Award Agreement refers only
to the Restricted Stock Units awarded to the Employee under this Award
Agreement.

2. GRANT DATE

     The Grant Date is

3. RESTRICTION PERIOD

     Subject to the terms and conditions hereof and of the Plan, the restriction
period begins on the Grant Date and ends on ___ (the “Vesting Date”).

4. DIVIDENDS

     The Corporation will make a cash payment to each Employee equal to the
dividend paid on a share of the Corporation’s common stock for each dividend
record date during the year multiplied by the number of Restricted Stock Units.
These dividend equivalent amounts shall be paid quarterly at the same time as
dividends are paid on shares of the Corporation’s common stock. The dividend
equivalent amounts shall be paid from the general assets of the Corporation and
shall be treated and reported as additional compensation for the year in which
payment is made.

5. AWARD PAYOUT

     The grant of ___ Restricted Stock Units will be converted to shares of
Martin Marietta Materials, Inc. common stock as soon as practicable following
the Vesting Date provided that the Employee is employed by the Corporation on
the Vesting Date. The Vesting from Units to common stock will be one Unit for
one share of common stock.

6. TRANSFERABLE ONLY UPON DEATH

     This Restricted Stock Unit grant shall not be assignable or transferable by
the Employee except by will or the laws of descent and distribution.

 



--------------------------------------------------------------------------------



 



7. TERMINATION, RETIREMENT, DISABILITY OR DEATH



  (a)   Termination. If the Employee’s employment with the Corporation is
terminated prior to the Vesting Date, whether by the employee or by the
Corporation, and in the latter case whether with or without cause, then the
Units will be forfeited upon such termination.     (b)   Retirement or
Disability. If the Employee’s employment with the Corporation is terminated
prior to the Vesting Date upon Retirement (as defined below) or as the result of
a disability under circumstances entitling the Employee to the commencement of
benefits under a long-term disability plan maintained by the Corporation
(“Disability”), then the terms of all outstanding Units shall be unaffected by
such retirement or disability; provided, however, that in the case of the
Employee’s termination on account of Retirement or Disability, if the Vesting
Date occurs following such termination but before the date which is six months
following such termination, the Vesting Date shall be postponed until the date
that is six months following such termination. “Retirement” is defined as
termination of employment with the Corporation after reaching age 62; provided,
that, the Compensation Committee of the Board of Directors may in its sole
discretion classify an Employee’s termination of employment as Retirement under
other circumstances.     (c)   Death. If, prior to the Vesting Date, the
Employee dies while employed by the Corporation or after termination by reason
of Disability, then the restriction period shall be accelerated so as to cause
all outstanding Units to be converted to common shares.     (d)   Committee
Negative Discretion. The Compensation Committee of the Board of Directors may in
its sole discretion decide to reduce or eliminate any amount otherwise payable
with respect to an award under Sections 7(b) or 7(c).

8. TAX WITHHOLDING

     At the time of Vesting, the Employee will recognize ordinary income equal
to the fair market value of the common shares received. The Corporation shall
withhold applicable taxes as required by law at the time of such Vesting by
deducting shares of common stock from the payment to satisfy the obligation
prior to the delivery of the certificates for common shares. Withholding will be
at the minimum rates prescribed by law; therefore, the Employee may owe
additional taxes as a result of the distribution. The Employee may not request
tax to be withheld at greater than the minimum rate.

9. CHANGE IN CONTROL

     In the event of a change in control of the Corporation, as defined in
Section 11 of the Plan, the restriction period of all outstanding Units shall be
accelerated so as to cause all outstanding Units to convert to shares of common
stock.

10. AMENDMENT AND TERMINATION OF PLAN OR AWARDS

     As provided in Section 8 of the Plan, subject to certain limitations
contained within Section 8, the Board of Directors may at any time amend,
suspend or discontinue the Plan and the Compensation Committee of the Board of
Directors may at any time alter or amend all Award Agreements under the Plan.
Notwithstanding Section 8 of the Plan, no such amendment, suspension or
discontinuance of the Plan or alteration or amendment of this Award Agreement
shall, except with the Employee’s express

 



--------------------------------------------------------------------------------



 



written consent, adversely affect any Restricted Stock Unit granted under this
Award Agreement, unless such amendment is for the purpose of causing the Plan,
this Agreement or the payments hereunder to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended.

11. EXECUTION OF AWARD AGREEMENT

     No Restricted Stock Unit granted under this Award Agreement is
distributable nor is this Award Agreement enforceable until this Award Agreement
has been fully executed by the Corporation and the Employee. By executing this
Award Agreement, the Employee shall be deemed to have accepted and consented to
any action taken under the Plan by the Compensation Committee, the Board of
Directors or their delegates.

12. MISCELLANEOUS



  (a)   Nothing contained in the Award Agreement confers on the Employee the
rights of a shareholder with respect to this Restricted Stock Unit award during
the restriction period.     (b)   For the purpose of calculating the expiration
of the restriction period for the Units granted under this Award Agreement, all
Units’ restrictions will be deemed to lapse at 4:30 p.m. Eastern Time on the
Vesting Date. Further, if the day a Unit’s restrictions would otherwise lapse is
not a business day then such Unit’s restrictions will be deemed to lapse at 4:30
p.m. Eastern Time on the next succeeding business day. For this purpose, the
term business day shall be deemed to mean a day upon which the Corporation is
conducting business.     (c)   For purposes of this Award Agreement, the
Employee will be considered to be in the employ of the Corporation during an
approved leave of absence unless otherwise provided in an agreement between the
Employee and the Corporation.     (d)   Nothing contained in this Award
Agreement or in any Restricted Stock Unit granted hereunder shall confer upon
any Employee any right of continued employment by the corporation, expressed or
implied, nor limit in any way the right of the Corporation to terminate the
Employee’s employment at any time.     (e)   Except as provided under Section 6
herein, neither this Unit nor any of the rights or obligations hereunder shall
be assigned or delegated by either party hereto.

13. NOTICES

     Notices and all other communications provided for in this Award Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:

                    If to the Employee, to the address set forth

                    in the first paragraph in this Award Agreement.

 



--------------------------------------------------------------------------------



 



If to the Corporation, to:
Martin Marietta Materials, Inc.
2710 Wycliff Road
Raleigh, NC 27607
Fax: (919) 783-4535
Attn: Corporate Secretary

or to such other address or such other person as the Employee or the Corporation
shall designate in writing in accordance with this Section 13, except that
notices regarding changes in notices shall be effective only upon receipt.

14. GOVERNING LAW

     This Award Agreement shall be governed by the laws of the State of North
Carolina.

     IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed and the Employee has hereunto set his hand as of the day and year first
above written.

                MARTIN MARIETTA MATERIALS, INC.           By:    

--------------------------------------------------------------------------------

Corporate Secretary
          EMPLOYEE           By:    

--------------------------------------------------------------------------------

(Employee’s Signature)

 